DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification (US 7942601 B2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites that the modular unit comprises “a loading device to accommodate loading of the modular unit onto the harvester” in line 5. It is unclear if applicant intends to claim the modular unit as the combination of the drying unit, collection unit, conveyor and a loading device/forklift, or the sub combination of the drying unit, collection unit, conveyor. Because claim 2 requires the modular units be stacked, it appears that the sub combination is intended to be claimed. The claim must be amended to clearly recite what elements are claimed; for examination purposes “a loading device” is interpreted as a forklift aperture.
	Claim 15 is rejected for depending upon claim 14.













Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fingerson (US 5105563 A).

Regarding claim 1, Fingerson discloses a harvesting system comprising: 
a harvester (an improved drying machine or harvester 100); 
at least one modular unit mechanically coupled to the harvester and powered by the harvester, the modular unit including: 
a drying unit (dryer arrangement 26) to dry a harvested material introduced into the harvester, the drying unit including: 
at least one rotating drum (blowers 130); 
a number of appendages (see fig. 5, each blower has fan blades) extending from the at least one rotating drum; 
at least one sensor (moisture sensors 70, 72) to determine at least one environmental state within the drying unit; and 
at least one environmental state adjustment device (246, 248) to adjust at least one environmental attribute within the drying unit; and 
a collection unit (baling mechanism 124) to collect the harvested material into a unit; 
a first conveyor mechanism (122) to convey the harvested material from the drying unit to the collection unit; and 
a control system (210) to control at least the harvester, the drying unit, the collection unit, the first conveyor mechanism, the sensor, and the environmental state adjustment device based on a signal received from the at least one sensor.

Regarding claim 2, Fingerson discloses the harvesting system of claim 1, further comprising at least one module coupling device to mechanically couple the modular unit to the harvester (Fingerson inherently has a module coupling device, as it is attached to the harvester).

Regarding claim 5, Fingerson discloses the harvesting system of the claim 1, wherein the control system includes: 
at least one control module (220); 
memory communicatively coupled to the control module, the memory storing one or more instructions that, when executed by the control module, cause the one or more processors to perform operations comprising: 
instructing the at least one sensor to detect the at least one environmental state within the drying unit (col. 7 lines 53-58); 
activating the environmental state adjustment device to adjust the at least one environmental state within the drying unit (col. 7 lines 58-64); and determining that the harvested material is ready for collection by the collection unit based on the at least one environmental state detected within the drying unit (col. 7 lines 58-64).


Regarding claim 7, Fingerson discloses the harvesting system of the claim 1, wherein the collection unit is a baler (baler 124), a cuber, or a pelletizer.

Regarding claim 8, Fingerson discloses a modular unit for attachment to a harvester, comprising: 
a drying unit (26) to dry a harvested material introduced into the harvester, the drying unit including: 
at least one rotating drum (130); 
a number of appendages (see fig. 5, each blower has fan blades) extending from the at least one rotating drum; 
at least one sensor (70, 72) to determine at least one environmental state within the drying unit; and 
at least one environmental state adjustment device (246, 248) to adjust at least one environmental attribute within the drying unit; and 
a collection unit (baling mechanism 124) to collect the harvested material into a unit; 
a first conveyor mechanism (122) to convey the harvested material from the drying unit to the collection unit; and 
a control system (210) to control at least the drying unit, the collection unit, the first conveyor mechanism, the sensor, and the environmental state adjustment device based on a signal received from the at least one sensor.

Regarding claim 9, Fingerson discloses the modular unit of claim 8, further comprising a second conveyor mechanism (180) to convey the harvested material from a position outside the modular unit into the drying unit, the control system to activate the second conveyor mechanism.

Regarding claim 13, Fingerson discloses the modular unit of claim 8, wherein the collection unit is a baler (124), a cuber, or a pelletizer.

Regarding claim 14, Fingerson discloses the modular unit of claim 8, further comprising: 
a frame (housing 102) surrounding at least the drying unit and the collection unit; 
a number of side panels (see fig. 5) coupled to the frame to cover at least the drying unit and the collection unit during storage; 
at least one loading device to accommodate loading of the modular unit onto the harvester (the unit is attached to the harvester, and therefore must have been assembled with some loading device); and 
at least one module coupling device to mechanically couple the modular unit to the harvester (the unit is attached to the harvester, and therefore must have a coupling device).











Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Siekmann (DE 102004003011 A1).

Regarding claim 3, Fingerson discloses the harvesting system of claim 2, wherein the at least one modular unit includes a plurality of modular units (it is known to produce more than one of the same harvester). 
Fingerson does not disclose wherein the plurality of modular units may be coupled to one another when stacked via the at least one module coupling device.
In the same field of endeavor, Siekmann discloses a harvester having modular units (6-9, 10-13) that may be attached to one another when attached to the harvester and when placed in a shipping container (paragraph 0029). Additionally, it is known in the art to stack shipping containers.
It would be obvious to one of ordinary skill in the art to provide the units disclosed by Fingerson with the ability to be connected to one another while transported in stacked shipping containers, as disclosed by Siekmann, as a way of more easily transporting the harvester. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Baron (US 5557859 A).

Regarding claim 4, Fingerson discloses the harvesting system of claim 1.
Fingerson does not disclose a cutting implement to cut a standing crop to create the harvested material, a reel to position the standing crop adjacent the cutting implement to cut the standing crop; and a conditioner to condition the harvested material before the harvested material is introduced into the drying unit.
In the same field of endeavor, Baron discloses a cutting implement and reel (combination cutter/sweeper 34, fig. 4) and conditioner (40) preceding a drying chamber (14) and baler (18)
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Fingerson with a cutter, reel, and conditioner, as disclosed by Baron, in view of the teaching by Baron that it is known in the art to provide a harvester with both. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Verhaeghe (US 10076081 B2).

Regarding claim 6, Fingerson discloses the harvesting system of the claim 5, wherein the operations further include activating the first conveyor mechanism to convey the harvested material from the drying unit to the collection unit, and activating the collection unit to collect the harvested material into the unit.
Fingerson does not disclose opening a door separating the drying unit and the collection unit.
In the same field of endeavor, Verhaeghe discloses a door (40) at the entrance of a baler for avoiding inefficient baling conditions (col. 5 lines 44-55).
It wlould be obvious to one of ordinary skill in the art to provide the harvester disclosed by Verhaeghe with a door separating the baler from the rest of the harvester, as disclosed by Verhaeghe, as a way of more efficiently gathering crop. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Derscheid (DE 10254954 A1).

Regarding claim 10, Fingerson discloses the modular unit of claim 8. 
Fingerson does not disclose a third conveyor mechanism to convey the harvested material from a position inside the collection unit to a position outside the collection unit of the modular unit.
In the same field of endeavor, Derscheid discloses a baler having a conveyor (32) as part of a bale unloading device (24) that allows a bale to be deposited onto the ground without rolling away in an uncontrolled manner (paragraph 0038). 
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Fingerson with a third conveyor, as disclosed by Derscheid, as a way of depositing a bale onto the ground in a controlled manner. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Williams (US 20130291507 A1).

Regarding claim 11, Fingerson discloses the modular unit of claim 8. 
Fingerson does not disclose wherein the drying unit further includes a fire suppressant system.
In the same field of endeavor, Williams discloses a harvester having a baler (11) and a fire suppressant system (extinguisher 22), to reduce danger during harvesting (paragraph 0042).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Fingerson with a fire suppressant system, as disclosed by Williams, to reduce danger during harvesting.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A)

Regarding claim 12, Fingerson discloses the modular unit of claim 8, 
Fingerson does not disclose a pneumatic system fluidically coupled to at least the drying unit, the collection unit, and the first conveyor mechanism, wherein the control system controls the pneumatic system to drive at least the drying unit, the collection unit, and the first conveyor mechanism.
The examiner takes Official Notice that it is old and well known to use a pneumatic system with multiple components of a harvester, and it would be obvious to one of ordinary skill in the art fluidically couple the drying unit, the collection unit, and the first conveyor mechanism disclosed by Fingerson to a pneumatic system.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Asai (WO 2020162283 A1).

Regarding claim 15, Fingerson discloses the modular unit of claim 14, 
Fingerson does not disclose wherein the side panels are convex such that an exterior of the side panels extend away from an interior of the modular unit.
In the same field of endeavor, Asai discloses side walls (3) that are convex. 
It would be obvious to one of ordinary skill in the art to provide the panels disclosed by Fingerson with a convex shape, as disclosed by Asai, as an alternative design for the same housing. 
Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Wire (US 20190116733 A1).

Regarding claim 16, Fingerson discloses executable instructions that, when executed by one or more processors (220) of at least one control system to control at least one function of a modular unit coupled to a harvester, cause the one or more processors to perform operations comprising: 
instructing at least one sensor (70, 72) to detect at least one environmental state (moisture) within a drying unit (26) containing a harvested material; 
activating an environmental state adjustment device (246, 248) to adjust the at least one environmental state within the drying unit; and 
determining that the harvested material is ready for collection by a collection unit (124) based on the at least one environmental state detected within the drying unit.
Fingerson does not disclose wherein the instructions are stored on non-transitory computer-readable media. 
In the same field of endeavor, Wire discloses executable instructions stored on non-transitory computer-readable media (paragraph 0027). It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Fingerson with instructions stored on non-transitory computer-readable media, as disclosed by Wire, as an alternative way of operating the harvester. 

Regarding claim 18, Fingerson, of the resultant combination, discloses the one or more non-transitory computer-readable media of claim 16, wherein the operations further comprise: 
determining a volume of the harvested material within the drying unit; 
activating a header coupled to the harvester to which the drying unit is coupled, the header to harvest a standing crop and the activation being based at least in part on the volume of the harvested material within the drying unit; and 
operating movement of the harvester to which the drying unit is coupled based at least in part on the volume of the harvested material within the drying unit (col. 16 lines 9-22).

Regarding claim 19, Fingerson, of the resultant combination, discloses the one or more non-transitory computer-readable media of claim 16, wherein the at least one control system (210) is housed in the harvester, in the modular unit, or combinations thereof.

Regarding claim 20, Fingerson, of the resultant combination, discloses the one or more non-transitory computer-readable media of claim 16, wherein the at least one control system controls at least one function of the harvester (244, 246, 248, 250).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerson (US 5105563 A) in view of Wire (US 20190116733 A1) as applied to claim 16 above, and further in view of Verhaeghe (US 10076081 B2).

Regarding claim 17, Fingerson, of the resultant combination, discloses the resultant combination discloses the one or more non-transitory computer-readable media of claim 16, wherein the operations further comprise: activating at least one conveyor mechanism to convey the harvested material from the drying unit to the collection unit; and activating the collection unit to collect the harvested material into a unit.
Fingerson does not disclose opening a door separating the drying unit and the collection unit.
In the same field of endeavor, Verhaeghe discloses a door (40) at the entrance of a baler for avoiding inefficient baling conditions (col. 5 lines 44-55).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Verhaeghe with a door separating the baler from the rest of the harvester, as disclosed by Verhaeghe, as a way of more efficiently gathering crop. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 202016105815 U1 discloses a plurality of stacked drying units. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671